Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event, upon the ground that although the space between the white lines painted upon the pavement was not a safety zone as that term is used in the General Highway and Traffic Law,* still the rights of the plaintiff were at least equal to those of the defendant at the time the accident took place, and questions for the jury were presented both as to the negligence of the defendant and the freedom of the plaintiff from contributory negligence. All concur, except Crouch and Edgcomb, JJ., who dissent and vote for affirmance. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Thompson, JJ.

 See General Highway Traffic Law, §§ 2, 12, subd. 9; Id. § 15, subd. 1. Now Vehicle and Traffic Law, § 2, subd. 23; Id. § 87, subds. 1, 2. See Laws of 1929, chap. 54, §§ 95, 99, 105.— [Rep.